TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00581-CR
                                       NO. 03-05-00582-CR



                                     Ronnie Shelby, Appellant

                                                 v.

                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NOS. 2031994 & 2045124, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Ronnie Shelby seeks to appeal from judgments of conviction for possessing

controlled substances. The trial court has certified that these are plea bargain cases and Shelby has

no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeals are dismissed. See id. rule 25.2(d).




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: September 30, 2005

Do Not Publish